— Judgment, Supreme Court, New York County, entered March 2, 1978, awarding plaintiff $100,000 with interest, costs and disbursements, reversed, on the law, and remanded for a new trial, with costs to abide the event. In this wrongful death action alleging medical malpractice by the defendants in allegedly prematurely discharging the deceased from a hospital following his collapse from an apparent methadone overdose, it was error not to permit the defendants to introduce evidence that the deceased ingested Valium following his release which contributed to his death. We are not persuaded that the bill of particulars interposed by the defendant hospital did not embrace this defense contention. It is, accordingly, unnecessary for us to reach the damage issue also raised on the appeal by both sides. Concur — Birns, J. P., Fein, Sandler, Silverman and Ross, JJ.